 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1560 
In the House of Representatives, U. S.,

September 23, 2010
 
RESOLUTION 
Supporting the increased understanding of, and interest in, computer science and computing careers among the public and in schools, and to ensure an ample and diverse future technology workforce through the designation of National Computer Science Education Week. 
 
 
Whereas computing technology has become an integral part of culture and is transforming how people interact with each other and the world around them; 
Whereas computer science is transforming industry, creating new fields of commerce, driving innovation in all fields of science, and bolstering productivity in established economic sectors; 
Whereas the field of computer science underpins the information technology sector of our economy, which is a significant contributor to United States economic output; 
Whereas the information technology sector is uniquely positioned to help with economic recovery through the research and development of new innovations; 
Whereas National Computer Science Education Week can inform students, teachers, parents, and the general public about the crucial role that computer science plays in transforming our society and how computer science enables innovation in all science, technology, engineering, and mathematics disciplines and creates economic opportunities; 
Whereas providing students the chance to participate in high-quality computer science activities, including through science scholarships, exposes them to the rich opportunities the field offers and provides critical thinking skills that will serve them throughout their lives; 
Whereas all students deserve a thorough preparation in science, technology, engineering, and mathematics education, including access to the qualified teachers, technology, and age-appropriate curriculum needed to learn computer science at the elementary and secondary levels of education; 
Whereas these subjects provide the critical foundation to master the skills demanded by our 21st century workforce; 
Whereas computer science education has challenges to address, including distinguishing computer science from technology literacy and providing adequate professional development for computer science teachers; 
Whereas the field of computer science has significant equity barriers to address, including attracting more participation by females and underrepresented minorities to all levels and branches; 
Whereas Grace Murray Hopper, one of the first females in the field of computer science, engineered new programming languages and pioneered standards for computer systems which laid the foundation for many advancements in computer science; and 
Whereas the week of December 5, in honor of Grace Hopper’s birthday, is designated as National Computer Science Education Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Computer Science Education Week; 
(2)encourages schools, teachers, researchers, universities, and policymakers to identify mechanisms for teachers to receive cutting edge professional development to provide sustainable learning experiences in computer science at all educational levels and encourage students to be exposed to computer science concepts; 
(3)encourages opportunities, including through existing programs, for females and underrepresented minorities in computer science; and 
(4)supports research in computer science to address what would motivate increased participation in this field. 
 
Lorraine C. Miller,Clerk.
